OPINION OF THE COURT
LEROY H. MOE, Circuit Judge.
THIS CAUSE having been brought to this Court by appeal, and after due consideration the Court issues this following opinion:
Since the enactment of Section 316.1934(4) Florida Statutes in 1983, a defendant has a right to a jury trial when charged with a violation of Section 316.193(1). Defendant may waive that right (Cirio v State, 440 So.2d 650 (Fla. 2d DCA 1989) and Ringemann v State, 546 So.2d 52 (Fla. 4th DCA 1989)) but such waiver must be with the consent of the state according to Section 3.260 F.R.Cr.P. The State did not waive jury trial in the case, and therefore, trial court’s denying the defendant a jury trial is error.
*115Accordingly, it is hereby,
ORDERED AND ADJUDGED that this Honorable Court REVERSES the trial court and REMANDS case to the lower court for further proceedings consistent with this Opinion.
DONE AND ORDERED in Chambers at the Broward County Courthouse, 201 Southeast Sixth Street, Fort Lauderdale, Broward County, Florida 33301, this 18th day of July, 1990.